EXHIBIT 10.5
GUARANTY




THIS GUARANTY (this “Guaranty”), is made as May 8, 2013, by WSI Rochester, Inc.,
a Minnesota corporation, having an address of 213 Chelsea Road, Monticello, MN
55362  (hereinafter called the “Guarantor”) for the benefit of BMO Harris Bank
N.A., a national banking association (hereinafter called the “Lender”).


W I T N E S S E T H:


WHEREAS, WSI Industries, Inc., a Minnesota corporation (the “Borrower”), desires
to obtain a loan (the “Loan”) from Lender in the aggregate principal amount of
Four Million Two Hundred Thousand and no/100 Dollars ($4,200,000.00), pursuant
to the terms and conditions of that certain Loan Agreement (the “Loan
Agreement”) entered into by and between Borrower and Lender as of the date
hereof and which Loan shall be evidenced by a $4,200,000.00 Amended and Restated
Promissory Note (the “Note”), and secured by an Amended and Restated Real Estate
Mortgage, Security Agreement and Financing Statement dated as of the date hereof
(the "Mortgage");


WHEREAS, Guarantor is a related entity to Borrower, is interested in the affairs
of Borrower, and has determined it is in the interest of the undersigned that
Lender make the Loan to Borrower;


WHEREAS, Lender has required as a condition of making such Loan that Guarantor
executes this Guaranty as further security for payment of the Indebtedness (as
hereinafter defined) and all of Borrower’s obligations under the Loan Agreement,
Note and Mortgage, in manner and form as herein provided, and Guarantor, by
reason of its relationship to Borrower and in order to induce Lender to make the
Loan, has agreed to execute this Guaranty;


WHEREAS, the Note, Loan Agreement and Mortgage, and all documents executed in
conjunction with the Note, Loan Agreement and Mortgage, as from time to time
renewed, modified or extended, are hereinafter referred to as the “Loan
Documents”; and


WHEREAS, Guarantor will directly benefit from the extension of credit from
Lender to Borrower.


NOW, THEREFORE, in consideration of the extension of credit by Lender to
Borrower, the mutual promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Guarantor agrees as follows:


1.           Guaranty of Payment.  For good and valuable consideration,
Guarantor absolutely and unconditionally guarantees, jointly and severally with
any and all other guarantors now or hereafter guarantying the Note, full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge of all Borrower's obligations under the Note and
the Loan Documents.  This is a guaranty of payment and performance and not of
collection.  Lender may enforce this Guaranty against Guarantor even when Lender
has not commenced or exhausted Lender's remedies against Borrower or any other
party obligated to pay the Indebtedness or against any collateral securing the
Indebtedness, this Guaranty or any other guaranty of the
Indebtedness.  Guarantor will make any payments to Lender or its order, on
demand, in legal tender of the United States of America, in same-day funds,
without set-off or deduction or counterclaim, and will otherwise perform
Borrower's obligations under the Note and the Loan Documents.  Under this
Guaranty, Guarantor's liability is unlimited and Guarantor's obligations are
continuing.
 
 
1

--------------------------------------------------------------------------------

 


If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender's rights under all guaranties shall
be cumulative.  This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties.  Guarantor's
liability will be Guarantor's aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.


2.           Definition of Indebtedness.  The word “Indebtedness” as used in
this Guaranty shall mean all of the principal amount outstanding from time to
time and at any one or more times, accrued unpaid interest thereon, and all
collection costs and legal expenses related thereto permitted by law, and
attorneys' fees arising from any and all debts, liabilities and obligations of
every nature or form, now existing or hereafter arising or acquired, that
Borrower individually or collectively or interchangeably with others, owes or
will owe Lender.  "Indebtedness" includes, without limitation, loans, advances
(including, but not limited to, protective advances made by Lender), debts,
overdraft indebtedness, credit card indebtedness, lease obligations, liabilities
and obligations under any interest rate protection agreements or foreign
currency exchange agreements or commodity price protection agreements, other
obligations and liabilities of Borrower, or any one or more of them, and any
present or future judgments against Borrower, or any one or more of them, future
advances, loans or transactions that renew, extend, modify, refinance,
consolidate or substitute these debts, liabilities and obligations whether:
voluntarily or involuntarily incurred; due or to become due by their terms or
acceleration; absolute or contingent; liquidated or unliquidated; determined or
undetermined; direct or indirect; primary or secondary in nature or arising from
a guaranty or surety; secured or unsecured; joint or several or joint and
several; evidenced by a negotiable or non-negotiable instrument or writing;
originated by Lender or another or others; barred or unenforceable against
Borrower for any reason whatsoever; for any transactions that may be voidable
for any reason (such as infancy, insanity, ultra vires or otherwise); and
originated then reduced or extinguished and then afterwards increased or
reinstated.  The definition of “Indebtedness” shall also include the amount of
any payments made to Lender on behalf of Borrower (including payments resulting
from liquidation of collateral) which are recovered from Lender by a trustee,
receiver, creditor or other party pursuant to applicable Federal or state law
(the “Surrendered Payments”).  In the event that Lender makes any Surrendered
Payments (including pursuant to a negotiated settlement), the Surrendered
Payments shall immediately be reinstated as Indebtedness, regardless of whether
Lender has surrendered or cancelled this Guaranty prior to returning the
Surrendered Payments.


3.           Continuing Guaranty.  THIS IS A "CONTINUING GUARANTY" UNDER WHICH
GUARANTOR AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND
SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.  ACCORDINGLY,
ANY PAYMENTS MADE ON THE INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S
OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING
INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO
BALANCE FROM TIME TO TIME.


Guarantor agrees that the obligations of Guarantor hereunder shall be primary
obligations, shall not be subject to any counterclaim, set-off, abatement,
deferment or defense based upon any claim that Guarantor may have against
Lender, Borrower, any other guarantor of the Indebtedness or any other person or
entity, and shall remain in full force and effect without regard to, and shall
not be released, discharged or affected in any way by, any circumstance or
condition (whether or not Guarantor shall have any knowledge thereof), including
without limitation:
 
 
2

--------------------------------------------------------------------------------

 


(a)           any lack of validity or enforceability of the Indebtedness or any
of the Loan Documents;


(b)           any termination, amendment, modification or other change in the
Indebtedness or any of the Loan Documents, including, without limitation, any
modification of the interest rate(s) described therein;


(c)           any furnishing, exchange, substitution or release of any
collateral securing repayment of the Loan, or any failure to perfect any lien in
such collateral;


(d)           any failure, omission or delay on the part of Borrower, Guarantor,
any other guarantor of the Indebtedness or Lender to conform or comply with any
term of any of the Loan Documents or any failure of Lender to give notice of any
Event of Default (as defined in the Loan Documents);


(e)           any waiver, compromise, release, settlement or extension of time
of payment or performance or observance of any of the obligations or agreements
contained in any of the Loan Documents;


(f)           any action or inaction by Lender under or in respect of any of the
Loan Documents, any failure, lack of diligence, omission or delay on the part of
Lender to enforce, assert or exercise any right, power or remedy conferred on it
in any of the Loan Documents, or any other action or inaction on the part of
Lender;


(g)           any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshalling of assets and
liabilities or similar events or proceedings with respect to Borrower, Guarantor
or any other guarantor of the Indebtedness, as applicable, or any of their
respective property or creditors, or any action taken by any trustee or receiver
or by any court in any such proceeding;


(h)           any merger or consolidation of Borrower into or with any entity,
or any sale, lease or transfer of any of the assets of Borrower, Guarantor or
any other guarantor of the Indebtedness to any other person or entity;
 
(i)           any change in the ownership of Borrower or any change in the
relationship between Borrower, Guarantor or any other guarantor of the
Indebtedness, or any termination of any such relationship;


(j)           any release or discharge by operation of law of Borrower or any
other guarantor of the Indebtedness from any obligation or agreement contained
in any of the Loan Documents;


(k)           any other occurrence, circumstance, happening or event, whether
similar or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against Borrower or Guarantor; or


(l)           any invalidity, irregularity or unenforceability in whole or in
part (including with respect to any netting provision) of any interest rate
swap, basis swap, forward rate, interest rate option, collar or corridor
agreement or transaction or any similar transaction between Borrower and Lender
or any confirmation, instrument or agreement required thereunder or related
thereto, or any transaction entered into thereunder, or any limitation on the
liability of Borrower thereunder or any limitation on the method or terms of
payment thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.
 
 
3

--------------------------------------------------------------------------------

 


4.           Duration of Guaranty.  This Guaranty will take effect when received
by Lender without the necessity of any acceptance by Lender, or any notice to
Guarantor or to Borrower, and will continue in full force until all the
Indebtedness incurred shall have been fully and finally paid and satisfied and
all of Guarantor's other obligations under this Guaranty shall have been
performed in full.  Release of any other guarantor or termination of any other
guaranty of the Indebtedness shall not affect the liability of Guarantor under
this Guaranty.


5.           Binding Nature; Successors and Assigns.  Guarantor agrees that this
Guaranty shall be a continuing guaranty and shall inure to the benefit of and
may be enforced by Lender and any subsequent holder of the Note and/or successor
in interest under the Loan Agreement and Loan Documents (Guarantor hereby
consenting to any transfer of the Note, Loan Agreement, and/or Loan Documents
without notice).  This Guaranty shall be binding upon and inure to the benefit
of the parties, their successors and assigns.  This Guaranty shall bind
Guarantor's estate as to the Indebtedness created both before and after
Guarantor's death or incapacity, regardless of Lender's actual notice of
Guarantor's death.


6.           Representations and Warranties. Guarantor represents and warrants
to Lender that: (a)  no representations or agreements of any kind have been made
to Guarantor which would limit or qualify in any way the terms of this Guaranty;
(b)  the making of the Loan by Lender to Borrower confers a real and substantial
benefit to Guarantor and is fully supportive of and provides valuable
consideration for the execution of this Guaranty; (c) Guarantor is interested in
the affairs of Borrower and is thoroughly familiar with the business affairs,
books, records, financial condition and operations of Borrower; (d)  Guarantor
has full power, right and authority to enter into this Guaranty, and this
Guaranty has been duly executed and delivered by Guarantor and constitutes the
legally enforceable obligation of Guarantor in accordance with its terms;
(e)  the provisions of this Guaranty do not conflict with or result in a default
under any agreement or other instrument binding upon Guarantor and do not result
in a violation of any law, regulation, court decree or order applicable to
Guarantor; (f) Guarantor has not and will not, without the prior written consent
of Lender, sell, lease, assign, encumber, hypothecate, transfer, or otherwise
dispose of all or substantially all of Guarantor's assets, or any interest
therein; (g) upon Lender's request, Guarantor will provide to Lender financial
and credit information in form acceptable to Lender, and all such financial
information which currently has been, and all future financial information which
will be provided to Lender is and will be true and correct in all material
respects and fairly present Guarantor's financial condition as of the dates the
financial information is provided; (h) no material adverse change has occurred
in Guarantor's financial condition since the date of the most recent financial
statements provided to Lender and no event has occurred which may materially
adversely affect Guarantor's financial condition; (i) Guarantor has not filed
any petition nor has any petition been filed against Guarantor in bankruptcy or
insolvency or reorganization or for the appointment of a receiver or trustee or
for the arrangement of debts, nor has Guarantor been the subject of such action,
nor has such action been threatened by or against Guarantor, and Guarantor is
not insolvent nor will Guarantor be rendered insolvent by the consummation of
the Loan and execution of this Guaranty; (j) no litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) against Guarantor is pending or threatened; (k) Lender has made no
representation to Guarantor as to the creditworthiness of Borrower; (l)
Guarantor has established adequate means of obtaining from Borrower on a
continuing basis information regarding Borrower's financial condition; and (m)
that if any interest rate swap, basis swap, forward rate, interest rate option,
collar or corridor agreement or transaction or any similar transaction between
Borrower and Lender shall at any time be in effect, (x) Guarantor has received
and examined copies of each document relating to such transaction, the
observance and performance of which by Borrower is hereby guaranteed; (y)
Guarantor will benefit from Lender entering into each such agreement and any
transactions thereunder with Borrower, and Guarantor has determined that the
execution and delivery by Guarantor of this Guaranty are necessary and
convenient  to the conduct, promotion and attainment of the business of
Guarantor; and (z) Lender has no duty to determine whether any such agreement or
transaction will be or has been entered into by Borrower for purposes of hedging
interest rate, currency exchange rate, or other risks arising in its businesses
or affairs and not for purposes of speculation, or is otherwise inappropriate
for Borrower.  Guarantor agrees to keep adequately informed from such means of
any facts, events, or circumstances which might in any way affect Guarantor’s
risks under this Guaranty, and Guarantor further agrees that, absent a request
for information, Lender shall have no obligation to disclose to Guarantor any
information or documents acquired by Lender in the course of  its relationship
with Borrower or to monitor the performance of Borrower under the Loan
Documents.  It is the intention of the parties that Lender may rely completely
on this Guaranty for its repayment of the Indebtedness whether or not Borrower
is creditworthy and whether or not it would be prudent to make loans or advances
to Borrower or to permit the same to remain outstanding.
 
 
4

--------------------------------------------------------------------------------

 


7.           Guarantor’s Authorizations.  Guarantor authorizes Lender, without
notice or demand and without lessening Guarantor's liability under this
Guaranty, from time to time:  (a) to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower;  (b)  to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including increases and decreases of the rate of interest on the Indebtedness;
extensions may be repeated and may be for longer than the original loan
term;  (c)  to take and hold security for the payment of this Guaranty or the
Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any such security, with or without the substitution of new
collateral;  (d)  to release, substitute, agree not to sue, or deal with any one
or more of Borrower's sureties, endorsers, or other guarantors on any terms or
in any manner Lender may choose;  (e)  to determine how, when and what
application of payments and credits shall be made on the Indebtedness;  (f)  to
apply such security and direct the order or manner of sale thereof, including
without limitation, any nonjudicial sale permitted by the terms of the
controlling security agreement or mortgage, as Lender in its discretion may
determine;  (g)  to sell, transfer, assign or grant participations in all or any
part of the Indebtedness; and  (h)  to assign or transfer this Guaranty in whole
or in part.


8.           Waivers by Guarantor.  Except as prohibited by applicable law,
Guarantor waives any right to require Lender:  (a)  to continue lending money or
to extend other credit to Borrower;  (b)  to make any presentment, protest,
demand, or notice of any kind, including notice of any nonpayment of the
Indebtedness or of any nonpayment related to any collateral, or notice of any
action or nonaction on the part of Borrower, Lender, any surety, endorser, or
other guarantor in connection with the Indebtedness or in connection with the
creation of new or additional loans or obligations;  (c)  to resort for payment
or to proceed directly or at once against any person, including Borrower or any
other guarantor;  (d)  to proceed directly against or exhaust any collateral
held by Lender from Borrower, any other guarantor, or any other person;  (e)  to
give notice of the terms, time, and place of any public or private sale of
personal property security held by Lender from Borrower or to comply with any
other applicable provisions of the Uniform Commercial Code;  (f)  to pursue any
other remedy within Lender's power; or  (g)  to commit any act or omission of
any kind, or at any time, with respect to any matter whatsoever.
 
 
5

--------------------------------------------------------------------------------

 


Guarantor also waives any relief available under valuation and appraisement laws
and any and all rights or defenses based on suretyship or impairment of
collateral including, but not limited to, any rights or defenses arising by
reason of: (i)  any "one action" or "anti-deficiency" law or any other law which
may prevent Lender from bringing any action, including a claim for deficiency,
against Guarantor, before or after Lender's commencement or completion of any
foreclosure action, either judicially or if permitted by applicable law by
exercise of a power of sale;  (ii)  any election of remedies by Lender which
destroys or otherwise adversely affects Guarantor's subrogation rights or
Guarantor's rights to proceed against Borrower for reimbursement, including
without limitation, any loss of rights Guarantor may suffer by reason of any law
limiting, qualifying, or discharging the Indebtedness;  (iii)  any disability or
other defense of Borrower, of any other guarantor, or of any other person, or by
reason of the cessation of Borrower's liability from any cause whatsoever, other
than payment in full in legal tender, of the Indebtedness;  (iv)  any right to
claim discharge of the Indebtedness on the basis of unjustified impairment of
any collateral for the Indebtedness;  (v)  any statute of limitations, if at any
time any action or suit brought by Lender against Guarantor is commenced, there
is outstanding Indebtedness which is not barred by any applicable statute of
limitations; or  (vi)  any defenses given to guarantors at law or in equity
other than actual payment and performance of the Indebtedness.  Without limiting
the provisions of the last two (2) sentences of Section 2 above, if payment is
made by Borrower, whether voluntarily or otherwise, or by any third party, on
the Indebtedness and thereafter Lender is forced to remit the amount of that
payment to Borrower's trustee in bankruptcy or to any similar person under any
federal or state bankruptcy law or law for the relief of debtors, the
Indebtedness shall be considered unpaid for the purpose of the enforcement of
this Guaranty.


Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.


Guarantor warrants and agrees that each of the waivers set forth above is made
with Guarantor's full knowledge of its significance and consequences and that,
under the circumstances, the waivers are reasonable and not contrary to public
policy or law.  If any such waiver is determined to be contrary to any
applicable law or public policy, such waiver shall be effective only to the
extent permitted by law or public policy.


9.             Acknowledgments of Guarantor.  Guarantor acknowledges and agrees
that Lender has not made any representations or warranties with respect to, does
not assume any responsibility to Guarantor for, and has no duty to provide
information to Guarantor regarding, the collectability or enforceability of the
Indebtedness or the financial condition of Borrower or any Guarantor.  Guarantor
has independently determined the collectability and enforceability of the
Indebtedness and, until the Indebtedness is paid in full, will independently and
without reliance on Lender continue to make such determinations.  Guarantor
agrees that Guarantor has read and fully understands the terms of this Guaranty,
Guarantor has had the opportunity to be advised by Guarantor's attorney with
respect to this Guaranty, and the Guaranty fully reflects Guarantor's intentions
and parol evidence is not required to interpret the terms of this
Guaranty.  Guarantor hereby indemnifies and holds Lender harmless for, from and
against all losses, claims, damages, and costs (including Lender's attorneys'
fees) suffered or incurred by Lender as a result of any breach by Guarantor of
the warranties, representations and agreements of this Section.


10.           Subordination of Debts to Guarantor.  Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent.  Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against
Borrower.  In the event of insolvency and consequent liquidation of the assets
of Borrower, through bankruptcy, by an assignment for the benefit of creditors,
by voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness.  Guarantor does hereby
assign to Lender all claims which it may have or acquire against Borrower or
against any assignee or trustee in bankruptcy of Borrower; provided however,
that such assignment shall be effective only for the purpose of assuring to
Lender full payment in legal tender of the Indebtedness.  If Lender so requests,
any notes or credit agreements now or hereafter evidencing any debts or
obligations of Borrower to Guarantor shall be marked with a legend that the same
are subject to this Guaranty and shall be delivered to Lender.  Guarantor
agrees, and Lender is hereby authorized, in the name of Guarantor, from time to
time to file financing statements and continuation statements and to execute
documents and to take such other actions as Lender deems necessary or
appropriate to perfect, preserve and enforce its rights under this Guaranty.
 
 
6

--------------------------------------------------------------------------------

 


Notwithstanding any payment or performance by Guarantor pursuant to this
Guaranty, Guarantor shall not be entitled to be subrogated to any rights of
Lender against Borrower or any other guarantor of the Indebtedness prior to the
time at which the Indebtedness is repaid in full and all periods under
applicable bankruptcy law for the contest of any payment by Guarantor or
Borrower as a preferential or fraudulent payment have expired, and Guarantor
knowingly and with the advise of counsel waives and releases all rights and
claims to indemnification, reimbursement and contribution Guarantor now has or
at any time hereafter may have against Borrower or Borrower’s estate prior to
the time at which the Indebtedness is repaid in full and all periods under
applicable bankruptcy law for the contest of any payment by Guarantor or
Borrower as a preferential or fraudulent payment have expired, including,
without limitation, any rights which may allow Borrower, Borrower’s successors,
a creditor of Borrower, or a trustee in bankruptcy of the Borrower to claim in
bankruptcy or any other similar proceedings that any payment made by Borrower or
Borrower’s successors and assigns to Lender was on behalf of or for the benefit
of Guarantor and that such payment is recoverable by Borrower, a creditor or
trustee in bankruptcy of Borrower as a preferential payment, fraudulent
conveyance, payment of an insider or any other classification of payment which
may otherwise be recoverable from Lender.


11.           Setoff.  To the extent permitted by applicable law, Lender
reserves a right of setoff in all Guarantor's accounts with Lender (whether
checking, savings, or some other account).  This includes all accounts Guarantor
holds jointly with someone else and all accounts Guarantor may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Guarantor authorizes
Lender, to the extent permitted by applicable law, to hold these funds if there
is a default, and Lender may apply the funds in these accounts to pay what
Guarantor owes under the terms of this Guaranty.


12.           Applicable Law.  This Guaranty will be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of Minnesota without regard to its conflicts of law provisions.


13.           CHOICE OF VENUE.  GUARANTOR HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY GUARANTOR AND ARISING DIRECTLY OR INDIRECTLY OUT OF
THIS GUARANTY OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN THE DISTRICT
COURT OF HENNEPIN COUNTY, MINNESOTA, OR AT LENDER’S DISCRETION IN THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA.  GUARANTOR HEREBY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED BY LENDER IN SUCH COURT.  GUARANTOR WAIVES ANY CLAIM THAT HENNEPIN
COUNTY, MINNESOTA, OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MINNESOTA IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF
VENUE.  THE EXCLUSIVE CHOICE OF FORUM FOR GUARANTOR SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT, BY LENDER, OF ANY JUDGMENT
OBTAINED IN ANY OTHER FORUM OR THE TAKING, BY LENDER, OF ANY ACTION TO ENFORCE
THE SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND GUARANTOR HEREBY WAIVES THE
RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.
 
 
7

--------------------------------------------------------------------------------

 


14.           WAIVER OF RIGHT TO JURY TRIAL.  LENDER AND GUARANTOR HEREBY WAIVE
THE RIGHT TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT
BY EITHER LENDER OR GUARANTOR AGAINST THE OTHER.


15.           Fees Relating to Enforcement.  Guarantor agrees to pay upon demand
all of Lender's costs and expenses, including Lender's attorneys' fees and
Lender's legal expenses, incurred in connection with the enforcement of this
Guaranty.  Lender may hire or pay someone else to help enforce this Guaranty,
and Guarantor shall pay the costs and expenses of such enforcement.  Costs and
expenses include Lender's attorneys' fees and legal expenses whether or not
there is a lawsuit, including attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection
services.  Guarantor also shall pay all court costs and such additional fees as
may be directed by the court.


16.           Annual Financial Information.  Guarantor agrees to furnish Lender
Guarantor’s financial statements included as a part of the consolidated
financial statement of the Borrower.


17.           Remedy for Failure to Deliver Financial Statements.  Upon any
failure of Guarantor to deliver Guarantor’s periodic financial statements as
required pursuant to Section 16 above, Lender shall have the option of imposing
an administrative fee of Five Hundred Dollars ($500.00) for each such failure
and for each entity for which such financial statements were required to be
delivered.  Lender shall notify Guarantor of Guarantor’s failure to deliver such
financial statements and, if Guarantor does not cure such failure within thirty
(30) days after receipt of such notice from Lender, Lender shall have the right
to impose such fee by delivering written notice thereof to Guarantor.  Within
ten (10) days after receipt of such written notice, Guarantor shall pay the fee
to Lender.  Lender’s receipt of such fee in any instance shall not relieve
Guarantor from its obligation to deliver the required financial statements,
whether for the then-current period or any future period.  A waiver by Lender of
its right to impose such fee shall not constitute a waiver of Lender’s right to
impose such fee upon any future failure of Guarantor to deliver the required
financial statements.


18.           No Waiver by Lender.  Lender shall not be deemed to have waived
any rights under this Guaranty unless such waiver is given in writing and signed
by Lender.  No delay or omission on the part of Lender in exercising any right
shall operate as a waiver of such right or any other right.  A waiver by Lender
of a provision of this Guaranty shall not prejudice or constitute a waiver of
Lender's right otherwise to demand strict compliance with that provision or any
other provision of this Guaranty.  No prior waiver by Lender, nor any course of
dealing between Lender and Guarantor, shall constitute a waiver of any of
Lender's rights or of any of Guarantor's obligations as to any future
transactions.  Whenever the consent of Lender is required under this Guaranty,
the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.
 
 
8

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned Guarantor has executed and delivered this
Guaranty to take effect as of the date first above written.




GUARANTOR:


WSI Rochester, Inc.
 
By:                                                       
                            
Name:   Paul D. Sheely
Title:     Vice President/Chief Financial Officer



 


STATE OF MINNESOTA                   )
 ) SS
COUNTY OF                                          )
 
 
On this __ day of May, 2013, before me appeared Paul D. Sheely, to me personally
known, who, being by me duly sworn, did say that he/she is the Vice
President/Chief Financial Officer of WSI Rochester, Inc., a Minnesota
corporation, and that said instrument was signed on behalf of said company by
its authority, and said person acknowledged said instrument to be the free act
and deed of said company.
 
In Testimony Whereof, I have hereunto set my hand and affixed my official seal
the day and year first above written.

                                                                                         
Name:                                                                              
Notary Public, State
of                                                                               
My Commission Expires:                                      
                       
 
9